DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected action is responsive to the following communication: Applicant’s Amendment filed November 17, 2021 and is further to the Notice of Allowance mailed January 4, 2022.  This corrected action is issued to clarify that no claim for priority has been made and no certified copies of any priority documents have been received.  

Except for the presence of claims 8-14 that were non-elected without traverse in Applicant’s March 10, 2020 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 8-14 are cancelled in the below Examiner’s Amendment.


	
Examiner’s Amendment

Cancel claims 8-14.




Allowable Subject Matter

Claims 1-3, 6, and 15-19 are allowed.  

The following is a statement of reasons for allowance: the previously applied objections and rejections based on U.S. Published Patent Application No. 20110127675 to Ewe et al. (“Ewe”) and U.S. Published Patent Application No. 20130049204 to Oeschler et al. (“Oeschler”) are overcome with Applicant’s amendments to the claims for the reasons explained on pages 8-12 of Applicant’s November 17, 2021 Amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826